Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 1 of 24




                   Exhibit A
       Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 2 of 24                          11/22/2019 10:51 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 38724833
                           2019-84212 / Court: 133                                                         By: Alize Herrera
                                                                                               Filed: 11/22/2019 10:51 AM

                                   CAUSE NO.

 THE RETREAT IN BAY COLONY HO A,                     §        IN THE DISTRICT COURT OF
 INC.,                                               §
                                                     §
          Plaintiff,                                 §
                                                     §        HARRIS COUNTY, TEXAS




                                                                               k
 vs.                                                 §




                                                                            ler
                                                     §
 ROCKHILL INSURANCE COMPANY,




                                                                         tC
                                                     §
                                                     §                   JUDICIAL DISTRICT




                                                                     ric
          Defendant.                                 §




                                                                  ist
                             PLAINTIFF’S ORIGINAL PETITION




                                                               sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                            es
         The Retreat in Bay Colony HO A, Inc. (“Bay Colony HO A”), Plaintiff herein, files this its


                                                         rg
                                                         Bu
Original Petition against Defendant Rockhill Insurance Company (“Rockhill”) and, in support of
                                                     n
causes of action, would respectfully show the Court the following:
                                                ily
                                             ar



                                               I.
                                          M




                                          THF PARTIES
                                       of




         1.      Bay Colony HOA is a Texas Corporation doing business in the state of Texas and
                                     e
                                 ffic




whose property is located in Harris County, Texas.
                             O




         2.      Rockhill is an insurance company doing business in the State of Texas which may
                            y
                         op




be served through its registered agent for service of process in the State of Texas, Commissioner,
                       C




Texas Department of Insurance, via certified mail at P.O. Box 149104, Austin, TX 78714-9104.
                   ial
                fic




The commissioner shall then forward said issuance to Rockhill Insurance Company, 700 West 47th
              of




Street Suite 350 Kansas City, MO 64112.
         Un




                                              II.
                                          DISCOVERY

         3.      This case is intended to be governed by Discovery Level 2.




                                                 1
     Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 3 of 24



                                             III.
                                      CLAIM FOR RELIEF


          4.    The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $1,000,000 but not more than $2,000,000, including damages




                                                                                k
                                                                             ler
of any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s fees.




                                                                          tC
                                           IV.
                                 JURISDICTION AND VENUE




                                                                      ric
                                                                   ist
          5.    This court has subject matter jurisdiction of this cause of action because it involves




                                                                sD
an amount in controversy in excess of the minimum jurisdictional limits of this Court.




                                                             es
          6.    Venue is proper in Harris County because all or a substantial part of the events or



                                                          rg
                                                      Bu
omissions giving rise to the claim occurred in Harris County. Tex. Civ. Prac & Rem Code §
                                                      n
15.002(a)(1). In particular, the loss at issue occurred in Harris County.
                                                 ily
                                              ar


                                            V.
                                          M




                                   FACTUAL BACKGROUND
                                       of




          7.     Bay Colony HOA. is a named insured under a property insurance policy issued by
                                     e
                                 ffic




Rockhill.
                             O




          8.    On or about May 28, 2018 a storm hit the Houston, TX area, damaging Bay Colony
                           y
                        op




HOA’s buildings and other property. Bay Colony HOA subsequently filed a claim on its insurance
                     C




policy.
                  ial
                fic




          9.    Defendant improperly denied and/or underpaid the claim.
                of




          10.   The adjuster assigned to the claim conducted a substandard investigation and
          Un




inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

          11.   This unreasonable investigation led to the underpayment of Plaintiff s claim.




                                                  2
     Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 4 of 24



       12.    Moreover, Rockhill performed an outcome-oriented investigation of Plaintiffs

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the

property.

                                            VI.




                                                                                 k
                                     CAUSES OF ACTION




                                                                              ler
       13.    Each of the foregoing paragraphs is incorporated by reference in the following:




                                                                           tC
                                                                       ric
A.     Breach of Contract




                                                                    ist
       14.    Rockhill had a contract of insurance with Plaintiff. Rockhill breached the terms of




                                                                 sD
that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged




                                                              es
thereby.


                                                           rg
B.     Prompt Payment of Claims Statute                Bu
                                                      n
       15.     The failure of Rockhill to pay for the losses and/or to follow the statutory time
                                                ily
                                             ar


guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of
                                           M




the Texas Insurance Code.
                                       of
                                    e




       16.    Plaintiff, therefore, in addition to Plaintiff s claim for damages, is entitled to interest
                                ffic




and attorneys’ fees as set forth in Section 542.060 of the Texas Insurance Code.
                          y O




C.     Bad Faith
                       op
                     C




       17.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.
                 ial




       18.    Defendant violated Section 541.051 of the Texas Insurance Code by:
              fic




                      making statements misrepresenting the terms and/or benefits of the policy.
             of




               (1)
       Un




       19.    Defendant violated Section 541.060 by:

               (1)    misrepresenting to Plaintiff a material fact or policy provision relating to

                      coverage at issue;




                                                  3
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 5 of 24



               (2)    failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer’s liability had

                      become reasonably clear;

               (3)    failing to promptly provide to Plaintiff a reasonable explanation of the basis




                                                                                k
                                                                             ler
                      in the policy, in relation to the facts or applicable law, for the insurer’s




                                                                          tC
                      denial of a claim or offer of a compromise settlement of a claim;




                                                                      ric
               (4)    failing within a reasonable time to affirm or deny coverage of a claim to




                                                                   ist
                                                                sD
                      Plaintiff or submit a reservation of rights to Plaintiff; and




                                                            es
               (5)    refusing to pay the claim without conducting a reasonable investigation with



                                                         rg
                      respect to the claim;
                                                     Bu
       20.    Defendant violated Section 541.061 by:
                                                     n
                                               ily

               (1)    making an untrue statement of material fact;
                                              ar
                                         M




               (2)    failing to state a material fact necessary to make other statements made not
                                      of




                      misleading considering the circumstances under which the statements were
                                   e
                               ffic




                      made;
                            O




               (3)    making a statement in a manner that would mislead a reasonably prudent
                          y
                       op




                      person to a false conclusion of a material fact;
                     C




               (4)    making a material misstatement of law; and
                 ial
             fic




               (5)    failing to disclose a matter required by law to be disclosed.
             of




       21.    Defendant’s violations of Chapter 541 of the Texas Insurance Code enumerated
       Un




above caused damages to Plaintiff in at least the amount of policy benefits wrongfully withheld.




                                                 4
       Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 6 of 24



         22.      Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).

D.       Attorneys’ Fees




                                                                                  k
                                                                               ler
         23.      Plaintiff engaged the undersigned attorney to prosecute this lawsuit against




                                                                            tC
Defendant and agreed to pay reasonable attorneys’ fees and expenses through trial and any appeal.




                                                                        ric
         24.      Plaintiff is entitled to reasonable and necessary attorney’s fees pursuant to Texas




                                                                     ist
                                                                  sD
Civil Practice and Remedies Code Sections 38.001-38.003 because they are represented by an




                                                               es
attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed



                                                            rg
before the expiration of the 30th day after the claim was presented.
                                                        Bu
         25.      Plaintiff further prays that it be awarded all reasonable attorneys’ fees incurred in
                                                        n
                                                  ily

prosecuting causes of action through trial and any appeal pursuant to Sections 541.152 and 542.060
                                               ar
                                            M




of the Texas Insurance Code.
                                         of




                                             VII.
                                       e




                                    CONDITIONS PRECEDENT
                                   ffic




         26.      All conditions precedent to Plaintiffs right to recover have been fully performed,
                             y O




or have been waived by Defendant.
                          op
                       C




                                            VIII.
                                     DISCOVERY REQUESTS
                    ial
                  fic




         27.      Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after
               of




service of this request, the information or material described in Rule 194.2(a)-(l).
         Un




         28.      You are also requested to respond to the attached interrogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.




                                                    5
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 7 of 24



                                             IX.
                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Bay Colony HOA prays that, upon final

hearing of the case, it recover all damages from and against Defendant that may reasonably be




                                                                             k
established by a preponderance of the evidence, and that Bay Colony HOA be awarded attorneys’




                                                                          ler
fees through trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and




                                                                       tC
                                                                   ric
such other and further relief, general or special, at law or in equity, to which Bay Colony HOA




                                                                ist
may show to be justly entitled.




                                                             sD
                                                          es
                                            Respectfully submitted,


                                                       rg
                                                   Bu
                                            Daly & Black, P.C.
                                                   n
                                              ily

                                            By:    /s/RichardD. Daly______
                                           ar


                                                   Richard D. Daly
                                         M




                                                    TBA No. 00796429
                                                   rdaly@dalyblack.com
                                     of




                                                   Aaron Bender
                                   e




                                                    TBA No. 24101502
                                  ffic




                                                    abender@dalyblack.com
                                                    ecfs@dalyblack.com
                            O




                                                   2211 Norfolk St., Suite 800
                          y




                                                   Houston, Texas 77098
                       op




                                                    713.655.1405—Telephone
                    C




                                                    713.655.1587—Fax
                 ial




                                                    ATTORNEYS FOR PLAINTIFF
             fic




                                                    THE RETREAT IN BAY COLONY
                                                    HOA, INC.
           of
       Un




                                               6
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 8 of 24



               PLAINTIFF’S FIRST SET OF INTERROGATORIES,
         REQUESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

       COMES NOW Plaintiff in the above-styled and numbered cause, and requests that

Defendant (1) answer the following discovery requests separately and fully in writing under oath




                                                                                k
within 30 days of service (or within 50 days of service if the discovery was served prior to the date




                                                                             ler
an answer is due); (2) produce responsive documents to the undersigned counsel within the same




                                                                          tC
                                                                      ric
time period; and (3) serve its answers to these discovery requests within the same time period to




                                                                   ist
Plaintiff by and through its attorneys of record, Daly & Black, P.C, 2211 Norfolk St, Suite 800,




                                                                sD
Houston, Texas 77098.




                                                            es
                                                         rg
                                              Respectfully submitted,
                                                      Bu
                                                      n
                                              Daly & Black, P.C.
                                                ily
                                             ar


                                              By:     /s/RichardD. Daly______
                                          M




                                                      Richard D. Daly
                                                       TBA No. 00796429
                                       of




                                                      rdaly@dalyblack.com
                                    e




                                                      Aaron Bender
                                ffic




                                                       TBA No. 24101502
                                                       abender@dalyblack.com
                             O




                                                       ecfs@dalyblack.com
                           y




                                                      2211 Norfolk St., Suite 800
                        op




                                                      Houston, Texas 77098
                    C




                                                       713.655.1405—Telephone
                                                       713.655.1587—Fax
                 ial
              fic




                                                      ATTORNEYS FOR PLAINTIFF
                                                      THE RETREAT IN BAY COLONY
           of




                                                      HOA, INC.
       Un




                                                  1
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 9 of 24



                                CERTIFICATE OF SERVICE

        I hereby certify that I sent a true and correct copy of the attached discovery requests to
Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
it was served with the citation.

                                                    /s/ Richard D. Daly




                                                                              k
                                                    Richard D. Daly




                                                                           ler
                                                                        tC
                                                                    ric
                                                                 ist
                                                              sD
                                                           es
                                                        rg
                                                    Bu
                                                    n
                                              ily
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
           of
       Un




                                                2
Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 10 of 24




                                  INSTRUCTIONS


A.   These Responses call for your personal and present knowledge, as well as the present
     knowledge of your attorneys, investigators and other agents, and for information
     available to you and to them.




                                                                         k
B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive




                                                                      ler
     to these Requests for Production as they are kept in the usual course of business or




                                                                   tC
     organized and labeled to correspond to the categories in the requests within the time
     period set forth above at Daly & Black, P.C.




                                                               ric
                                                            ist
C.   If you claim that any document or information which is required to be identified or
     produced by you in any response is privileged, produce a privilege log according to the




                                                         sD
     applicable rules of civil procedure.




                                                      es
     1.   Identify the document’s title and general subject matter;



                                                   rg
     2.   State its date;
     3.
     4.
                                               Bu
          Identify all persons who participated in its preparation;
          Identify the persons for whom it was prepared or to whom it was sent;
                                               n
     5.   State the nature of the privilege claimed; and
                                         ily

     6.   State in detail each and every fact upon which you base your claim for privilege.
                                       ar



D.   If you claim that any part or portion of a document contains privileged information,
                                   M




     redact only the part(s) or portion(s) of the document you claim to be privileged.
                                 of
                              e




E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
     secure the information to do so, please state so and answer to the extent possible,
                          ffic




     specifying and explaining your inability to answer the remainder and stating whatever
                       O




     information or knowledge you have concerning the unanswered portion.
                     y
                  op




F.   You are also advised that you are under a duty to seasonably amend your responses if
     you obtain information on the basis of which:
               C
            ial




     1. You know the response made was incorrect or incomplete when made; or
     2. You know the response, though correct and complete when made, is no longer true
          fic




        and complete, and the circumstances
      of
     Un




                                           3
Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 11 of 24



                                    DEFINITIONS

A.   “Defendant,” “You,” “Your(s),” refers to Rockhill Insurance Company, its agents,
     representatives, employees and any other entity or person acting on its behalf.

B.   “Plaintiff” refers to the named Plaintiff in the above-captioned suit.




                                                                           k
C.   “The Property(ies)” refers to the property or properties located at the address(es)




                                                                        ler
     covered by the Policy.




                                                                     tC
D.   “The Policy” refers to the policy issued to Plaintiff by the insurer and at issue in this




                                                                 ric
     lawsuit.




                                                              ist
E.   “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at




                                                           sD
     issue in this lawsuit, or in a prior claim, as the context may dictate.




                                                       es
F.   “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
     petition/complaint or other written or oral notice, or otherwise assigned to the claim by


                                                    rg
     the insurer.
                                                Bu
     “Handle” or “Handled” means investigating, adjusting, supervising, estimating,
                                                n
G.
     managing, settling, approving, supplying information or otherwise performing a task
                                          ily

     or work with respect to the claim(s) at issue in this lawsuit, excluding purely ministerial
                                       ar


     or clerical tasks.
                                    M




H.   “Lawsuit” refers to the above styled and captioned case.
                                 of
                              e




I.   “Communication” or “communications” shall mean and refer to the transmission or
                          ffic




     exchange of information, either orally or in writing, and includes without limitation
     any conversation, letter, handwritten notes, memorandum, inter or intraoffice
                       O




     correspondence, electronic mail, text messages, or any other electronic transmission,
                    y




     telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
                 op




     video recording, digital recording, discussion, or face-to-face communication.
              C




J.   The term “Document” shall mean all tangible things and data, however stored, as set
           ial




     forth in the applicable rules of civil procedure, including, but not limited to all original
       fic




     writings of any nature whatsoever, all prior drafts, all identical copies, all nonidentical
     copies, correspondence, notes, letters, memoranda of. telephone conversations,
      of




     telephone messages or call slips, interoffice memoranda, intraoffice memoranda, client
     Un




     conference reports, files, agreements, contracts, evaluations, analyses, records,
     photographs sketches, slides, tape recordings, microfiche, communications, printouts,
     reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
     loan documents, liens, books of accounting, books of operation, bank statements,
     cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
     listing agreements, real estate closing documents, studies, summaries, minutes, notes,
     agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,


                                            4
Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 12 of 24



        charts, manuals, brochures, schedules, price lists, telegrams, teletypes, photographic
        matter, sound reproductions, however recorded, whether still on tape or transcribed to
        writing, computer tapes, diskettes, disks, all other methods or means of storing data,
        and any other documents. In all cases where originals, prior drafts, identical copies, or
        nonidentical copies are not available; “document” also means genuine, true and correct
        photo or other copies of originals, prior drafts, identical copies, or nonidentical copies.
        “Document” also refers to any other material, including without limitation, any tape,




                                                                              k
        computer program or electronic data storage facility in or on which any data or




                                                                           ler
        information has been written or printed or has been temporarily or permanently
        recorded by mechanical, photographic, magnetic, electronic or other means, and




                                                                        tC
        including any materials in or on which data or information has been recorded in a




                                                                    ric
        manner which renders in unintelligible without machine processing.




                                                                 ist
K.       The term “referring” or “relating” shall mean showing, disclosing, averting to,




                                                              sD
         comprising, evidencing, constituting or reviewing.




                                                           es
L.      The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.


                                                        rg
M.                                                  Bu
         The terms “identification,” “identify,” and “identity” when used in reference to:
                                                    n
     1. Natural Persons: Means to state his or her full name, residential address, present or
                                              ily

        last known business address and telephone number, and present or last known position
                                           ar


        and business affiliation with you;
                                       M




     2. Corporate Entities: Means to state its full name and any other names under which it
        does business, its form or organization, its state of incorporation, its present or last
                                     of




        known address, and the identity of the officers or other persons who own, operate, or
                                  e




        control the entity;
                              ffic




     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
                          O




        recipients, its present location and custodian, and if any such document was, but no
                        y




        longer is, in your possession or control, state what disposition was made of it, the date
                     op




        thereof, and the persons responsible for making the decision as to such disposition;
                  C




     4. Communication: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
               ial




        to the extent that the communication was non-written, to identify each person
           fic




        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
         of




     5. Activity: Requires you to provide a description of each action, occurrence, transaction
     Un




        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.       The term "Claim File" means the claim files and “field file(s),” whether kept in paper
         or electronic format, including but not limited to all documents, file jackets, file notes,
         claims diary or journal entries, log notes, handwritten notes, records of oral
         communications, communications, correspondence, photographs, diagrams, estimates,


                                                5
   Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 13 of 24



           reports, recommendations, invoices, memoranda and drafts of documents regarding the
           Claim.

   O.      The term "Underwriting File" means the entire file, including all documents and
           information used for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.




                                                                             k
                                                                          ler
                             NOTICE OF ATTTHFNTICATION




                                                                       tC
                                                                   ric
       You are advised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
documents exchanged and produced between the parties, including but not limited to




                                                                ist
correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                             sD
                                                          es
                                                       rg
                                                   Bu
                                                   n
                                              ily
                                           ar
                                        M
                                     of
                                   e
                               ffic
                          y O
                       op
                    C
                ial
             fic
           of
        Un




                                               6
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 14 of 24




                   INTERROGATORIES TO DEFENDANT ROCKHTTJ,

INTERROGATORY NO. 1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:




                                                                               k
                                                                            ler
INTERROGATORY NO. 2:
Identify all persons who were involved in evaluating Plaintiffs claim and provide the following




                                                                         tC
information for each person you identify:




                                                                     ric
       a.      their name and job title(s) as of the Date of Loss;




                                                                  ist
       b.      their employer; and




                                                               sD
       c.      description of their involvement with Plaintiffs Claim.




                                                            es
       ANSWER:




                                                         rg
INTERROGATORY NO. 3:
                                                     Bu
If you contend that the some or all of the damages to the Property were not covered losses under
the Policy, describe:
                                                     n
                                               ily

       a.      the scope, cause and origin of the damages you contend are not covered losses under
                                            ar


               the Policy; and
                                         M




       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.
                                      of
                                    e




       ANSWER:
                               ffic




INTERROGATORY NO. 4:
                            O




State whether the initial estimate you issued was revised or reconciled, and if so, state what was
                          y




changed and who did it.
                       op




       ANSWER:
                    C
                 ial




INTERROGATORY NO. 5:
              fic




If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiffs Claim, identify the information that was requested and not provided,
            of




and the dates you made those request(s).
       Un




       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contendon(s).

       ANSWER:


                                                 7
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 15 of 24



INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8:




                                                                                 k
Identify the date you first anticipated litigation.




                                                                              ler
        ANSWER:




                                                                           tC
                                                                       ric
INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.




                                                                    ist
                                                                 sD
        ANSWER:




                                                               es
INTERROGATORY NO. 10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this


                                                           rg
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.
                                                          Bu
        ANSWER:
                                                          n
                                                  ily

INTERROGATORY NO. 11:
                                               ar


If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
                                           M




identify any resulting prejudice.
                                         of




        ANSWER:
                                      e
                                  ffic




INTERROGATORY NO. 12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
                              O




depreciation, stating for each item the criteria used and the age of the item.
                            y
                         op




        ANSWER:
                     C
                  ial
               fic
            of
        Un




                                                      8
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 16 of 24



              REQUEST FOR PRODUCTION TO DEFENDANT ROCKHTTJ,

REQUEST FOR PRODUCTION NO. 1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

       RESPONSE:




                                                                                k
                                                                             ler
REQUEST FOR PRODUCTION NO. 2
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your




                                                                          tC
decision in relation to the Claim at issue, produce a certified copy of all policies you issued to




                                                                      ric
Plaintiff for the Property that were in effect during the handling of those claim(s).




                                                                   ist
       RESPONSE:




                                                                sD
REQUEST FOR PRODUCTION NO. 3




                                                            es
Produce a copy of the declarations pages you issued for the Property in the three (3) years
preceding the Date of Loss.


                                                          rg
       RESPONSE:                                      Bu
                                                      n
REQUEST FOR PRODUCTION NO. 4
                                                ily

Produce your complete Underwriting File for Plaintiffs policy of insurance with you.
                                             ar
                                          M




       RESPONSE:
                                       of




REQUEST FOR PRODUCTION NO. 5
                                    e




Produce the complete Claim File including all documents and communications regarding the
                                ffic




Claim.
                             O




       RESPONSE:
                           y
                        op




REQUEST FOR PRODUCTION NO. 6
                    C




Produce the Claim Files regarding the Claim of any third-party you hired and/or retained to
investigate, consult on, handle and/or adjust the Claim.
                 ial
              fic




       RESPONSE:
           of
       Un




                                                  9
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 17 of 24



REQUEST FOR PRODUCTION NO. 7
If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
decision in relation to the Claim at issue, produce the complete Claim File regarding those prior
claim(s).

       RESPONSE:




                                                                                k
REQUEST FOR PRODUCTION NO. 8




                                                                             ler
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Property.




                                                                          tC
                                                                      ric
       RESPONSE:




                                                                   ist
REQUEST FOR PRODUCTION NO. 9




                                                                sD
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Property.




                                                             es
       RESPONSE:


                                                          rg
REQUEST FOR PRODUCTION NO. 10                         Bu
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
                                                   n
adjuster’s report(s)) referring to the Claim, the Property or damage to the Property.
                                                ily
                                             ar


       RESPONSE:
                                          M




REQUEST FOR PRODUCTION NO. 11
                                       of




Produce color copies of all visual reproductions of the Property taken either prior to, at the time
                                    e




of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
                                ffic




videotapes, or other information).
                             O




       RESPONSE:
                           y
                        op




REQUEST FOR PRODUCTION NO. 12
                     C




Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
evaluating damage to Plaintiffs Property, including performance reviews/evaluations. This
                 ial




request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
              fic




Loss.
           of




       RESPONSE:
       Un




REQUEST FOR PRODUCTION NO. 13
Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
Loss related to your claims practices, procedures and standards for property losses and/or wind
and hail storm claims, for persons handling claims on your behalf.

       RESPONSE:


                                                 10
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 18 of 24



REQUEST FOR PRODUCTION NO. 14
Produce your property claims training manual and materials in effect on the Date of Loss, for
persons handling, investigating and adjusting claims.

       RESPONSE:




                                                                               k
REQUEST FOR PRODUCTION NO. 15




                                                                            ler
The file from the office of Plaintiff s insurance agent concerning Plaintiffs Property.




                                                                         tC
       RESPONSE:




                                                                     ric
REQUEST FOR PRODUCTION NO. 16




                                                                  ist
Produce all communications between any of your claims personnel, claims handlers, field




                                                               sD
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff s Claim.




                                                            es
       RESPONSE:


                                                         rg
REQUEST FOR PRODUCTION NO. 17                         Bu
Produce all written communications you sent to, or received from, any independent adjusters,
                                                   n
engineers, contractors, estimators, consultants or other third-parties who participated in
                                                ily

investigating, handling, consulting on, and/or adjusting Plaintiffs Claim.
                                             ar
                                         M




       RESPONSE:
                                       of




REQUEST FOR PRODUCTION NO. 18
                                    e




Produce all written and/or electronic communications you sent to, or received from, Plaintiffs
                                ffic




insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.
                             O




       RESPONSE:
                           y
                        op




REQUEST FOR PRODUCTION NO. 19
                    C




Produce all written and/or electronic communications you sent to, or received from, any local,
state, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.
                 ial
              fic




       RESPONSE:
           of




REQUEST FOR PRODUCTION NO. 20
       Un




Produce all written and/or electronic communications you sent to, or received, from Plaintiff
and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

       RESPONSE:




                                                 11
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 19 of 24



REQUEST FOR PRODUCTION NO. 21
Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
alerts directed to all persons acting on your behalf that were issued from six (6) months before and
after the Date of Loss related to the handling of wind or hail storm claims in connection with the
storm at issue.

       RESPONSE:




                                                                                k
                                                                             ler
REQUEST FOR PRODUCTION NO. 22
Produce the contract(s), agreement(s) and/or written understanding(s) with any independent




                                                                          tC
adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiffs Claim




                                                                      ric
on your behalf that were in effect on the Date of Loss.




                                                                   ist
       RESPONSE:




                                                                sD
REQUEST FOR PRODUCTION NO. 23




                                                             es
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff s Claim on your behalf


                                                          rg
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff s
claim, either pre or post-lawsuit.                     Bu
                                                   n
       RESPONSE:
                                                ily
                                              ar


REQUEST FOR PRODUCTION NO. 24
                                          M




Produce the “Pay sheet,” “Payment Log,” or list of payments made on Plaintiffs Claim, including
all indemnity, claim expenses and payments made to third-parties.
                                       of
                                     e




       RESPONSE:
                                ffic




REQUEST FOR PRODUCTION NO. 25
                             O




Produce all billing statements, including billing detail, showing the amounts you paid or for which
                           y




you were billed by any independent adjusters or adjusting firms who inspected Plaintiffs Property
                        op




in connection with the Claim.
                     C




       RESPONSE:
                 ial
              fic
            of




REQUEST FOR PRODUCTION NO. 26
       Un




Produce all billing detail showing the amounts you paid or for which you were billed by any
engineer and/or engineering firm who inspected Plaintiffs Property in connection with the Claim,
whether pre or post-lawsuit.

       RESPONSE:




                                                  12
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 20 of 24




REQUEST FOR PRODUCTION NO. 27
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

       RESPONSE:




                                                                               k
REQUEST FOR PRODUCTION NO. 28




                                                                            ler
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.




                                                                         tC
                                                                     ric
       RESPONSE:




                                                                  ist
REQUEST FOR PRODUCTION NO. 29




                                                               sD
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffs Claim and/or any issue in Plaintiffs live petition




                                                            es
       RESPONSE:


                                                         rg
REQUEST FOR PRODUCTION NO. 30                         Bu
Pursuant to the applicable rules of evidence, produce all documents evidencing conviction of a
                                                   n
crime which you intend to use as evidence to impeach any party or witness.
                                                ily
                                             ar


       RESPONSE:
                                         M




REQUEST FOR PRODUCTION NO. 31
                                       of




Produce all documents you identified, referred to, or relied upon in answering Plaintiffs
                                    e




interrogatories.
                                ffic




       RESPONSE:
                           y O




REQUEST FOR PRODUCTION NO. 32
                        op




Produce all non-privileged documents you identified, referred to, or relied upon in developing,
                    C




answering and/or formulating your Answer and/or Affirmative Defenses to Plaintiff s live petition.
                 ial




       RESPONSE:
              fic
           of




REQUEST FOR PRODUCTION NO. 33
Produce copies of all documents you intend to offer as evidence at the trial of this matter.
       Un




       RESPONSE:




                                                 13
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 21 of 24




REQUEST FOR PRODUCTION NO. 34
Produce copies of all documents relating to your declaration of the storm alleged to have caused
damage to Plaintiffs Property as a "catastrophe."

       RESPONSE:




                                                                                 k
REQUEST FOR PRODUCTION NO. 35




                                                                              ler
Produce copies of your engagement letter/fee agreement between you (or whatever entity or
person is paying your attorney's fee bills) and your attorneys in this matter.




                                                                           tC
                                                                       ric
       RESPONSE:




                                                                    ist
REQUEST FOR PRODUCTION NO. 36




                                                                 sD
Produce copies of your attomey's[s'] fee bills in this matter.




                                                             es
       RESPONSE:



                                                          rg
REQUEST FOR PRODUCTION NO. 37
                                                       Bu
If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
reinsurance.
                                                   n
                                                ily

       RESPONSE:
                                              ar
                                          M




REQUEST FOR PRODUCTION NO. 38
If an attorney was involved in evaluating payment or coverage of Plaintiff s Claim pre-suit,
                                       of




provide all documents relating to that evaluation or recommendation.
                                     e
                                ffic




       RESPONSE:
                           y O
                        op
                     C
                 ial
              fic
            of
       Un




                                                  14
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 22 of 24



              REQUEST FOR ADMISSIONS TO DEFENDANT ROCKHTTJ,

REQUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss the Property sustained damages caused by a windstorm.

       RESPONSE:




                                                                               k
REQUEST FOR ADMISSION NO. 2:




                                                                            ler
Admit that on Date of Loss the Property sustained damages caused by a hailstorm




                                                                         tC
       RESPONSE:




                                                                     ric
REQUEST FOR ADMISSION NO. 3:




                                                                  ist
Admit that as of the Date of Loss the Policy was in full force and effect.




                                                               sD
       RESPONSE:




                                                            es
REQUEST FOR ADMISSION NO. 4:


                                                         rg
Admit that as of the Date of Loss all premiums were fully satisfied under the Policy.
                                                        Bu
       RESPONSE:
                                                   n
                                                ily

REQUEST FOR ADMISSION NO. 5:
                                             ar


Admit that the Policy is a replacement cost value policy.
                                         M




       RESPONSE:
                                       of
                                    e




REQUEST FOR ADMISSION NO. 6:
                                ffic




Admit that the Policy is an actual cash value policy.
                             O




       RESPONSE:
                          y
                       op




REQUEST FOR ADMISSION NO. 7:
                    C




Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.
                 ial
              fic




       RESPONSE:
           of
       Un




                                                 15
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 23 of 24



REQUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the
Claim at issue.

       RESPONSE:

REQUEST FOR ADMISSION NO. 9:




                                                                             k
Admit that you did not request a Sworn Proof of Loss from any other named insured on the




                                                                          ler
Policy in connection with the Claim at issue.




                                                                       tC
       RESPONSE:




                                                                   ric
REQUEST FOR ADMISSION NO. 10:




                                                                ist
Admit that Plaintiff timely submitted the Claim.




                                                             sD
       RESPONSE:




                                                          es
REQUEST FOR ADMISSION NO. 11:


                                                       rg
Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
                                                    Bu
on the basis that third parties were responsible for causing damages to the Property.
                                                   n
       RESPONSE:
                                              ily
                                            ar


REQUEST FOR ADMISSION NO. 12:
                                        M




Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole
or in part on the basis that the claimed damages are not covered by the Policy.
                                      of
                                   e




       RESPONSE:
                               ffic




REQUEST FOR ADMISSION NO. 13:
                            O




Admit that Defendant’s decision to deny or partially deny Plaintiffs Claim was made in whole
                          y




or in part on the timeliness of the Claim’s submission.
                       op
                    C




       RESPONSE:
                 ial
              fic
           of
       Un




                                               16
    Case 4:19-cv-04958 Document 1-1 Filed on 12/20/19 in TXSD Page 24 of 24




REQUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the
Claim at issue.

       RESPONSE:




                                                                               k
REQUEST FOR ADMISSION NO. 15:




                                                                            ler
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.




                                                                         tC
                                                                     ric
       RESPONSE:




                                                                  ist
REQUEST FOR ADMISSION NO. 16:




                                                               sD
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.




                                                             es
       RESPONSE:


                                                        rg
REQUEST FOR ADMISSION NO. 17:                        Bu
Admit that you reinsured the risk under Plaintiffs Policy.
                                                  n
                                               ily

       RESPONSE:
                                            ar
                                         M
                                      of
                                    e
                                ffic
                          y O
                       op
                    C
                 ial
              fic
           of
       Un




                                                17
